﻿
I wish first to congratulate Mr. Dante Caputo, on behalf of the delegation of Yemen and on my own behalf, on his election as President of the forty-third session of the United Nations General Assembly. I am certain that his generally recognized qualities as an experienced diplomat will prove invaluable for the success of this session. I can assure him that my delegation will do its utmost in working closely with him as he endeavours to carry out the tasks assigned to him and in the Interests of satisfactory results for this session.
I am pleased to thank warmly his predecessor, Mr. Peter Florin, who guided the proceedings of the previous session and of the third special session of the General Assembly devoted to disarmament with great confidence and dedication. 
It is also a pleasure for me to congratulate warmly the Secretary-General, Mr. Perez de Cuellar, on his praiseworthy efforts to resolve many problems In keeping with the objectives of this Organization and In the maintenance of International peace and security.
On this occasion I cannot fall also to congratulate the Secretary-General and his associates, especially those who are devoted to peace and security and who have devoted their lives to the preservation of peace In many areas of the world. I refer in particular to the peace-keeping forces, which most assuredly deserved the award of the Nobel Peace Prize. Those forces, which are active in many areas of the world, unquestionably reflect the unanimous will of the world community represented here to see real dialogue established where the sounds of war are heard. We thank the Nobel Prize Committee on Its choice, which reflects the confidence of the international community In the peace-keeping forces and In their humanitarian mission. 
I am pleased also to praise the valuable report submitted by the Secretary-General on the work of the Organisation, an eminently positive role it plays within the context of the general trend to find solutions to the chronic problems which threaten international peace and security, and whose main aspect is the maintenance of international peace and security. Our Organization has given the international community proof of its effectiveness as a result of its efforts in Afghanistan, the Arab Gulf, South-East Asia, South-west Africa and Western Sahara. Those efforts not only prove that the Organization is playing an invaluable role in maintaining international peace and security but also show that success or failure in peace-making efforts all largely depend on the conduct of the Member States and their determination to find solutions - through peaceful means and by refusing recourse to force even when one of the parties enjoys marked superiority - to the problems the world faces, for problems there will be as long as the world exists. Whenever when one party to a conflict has a marked superiority, efforts must be made to bring about peace.
This session is being held in a general atmosphere of optimism and détente the result of the progress that has been made and the relaxation of tension between the two major Powers, a concrete expression of which was the signing of a treaty reducing intermediate and long-range missiles. That is a first step towards general and complete disarmament as my country said when the treaty was signed. My country expressed its great pleasure at the signing but we believe that what has been achieved so far applies to only a tiny fraction of the nuclear arsenals it is just a start.
The international community urgently calls for general and complete disarmament. Only when it is achieved can mankind's hopes for peace and understanding be realized. That is why we call on the international community; particularly the nuclear-weapon States - to make the Middle East and The Indian Ocean nuclear-weapon-free zones.
I cannot fail to express the deep concern of the countries of our pact of the world about the present situation there. A State born of aggression and usurpation - Israel - and another country whose policies are based on racial discrimination and racial exclusivity South Africa - refuse to have their nuclear facilities inspected by the International Atomic Energy Agency (IAEA) as the international community desires.
The relaxation of tension between the two super-Powers augurs well for a future free from tension, on the basis of co-operation. Peaceful solutions to problems can be found in keeping with the right of peoples and free of outmoded policies based on efforts to gain illicit advantages which are likely only to bring the world to the brink of disaster. That is why my country supports the proposal to abolish nuclear weapons by the end of the century. We would also support any attempt to end nuclear tests and to strengthen the role of the United Nations politically and financially, in order to devote the sums poured into the arms race today to economic and social development, the kind of development that the least advanced countries sorely need and that is needed to create a world of peace, stability and justice in which we are all free from domination and exploitation.
My country believes that the militarization of outer space is a new threat to mankind, for mankind wishes to be free from the threat of the use of weapons and it would like to use outer space not for military but for peaceful purposes serving the interests of all mankind.
My country reaffirms its refusal to accept any military presence in the Indian Ocean. We should like to see a nuclear-free zone in that part of the world and in the Mediterranean basin, where there continue to be serious threats caused by the actions of a State born of aggression and colonial expansion. I refer to the Zionist entity in occupied Palestine.
The problem of the Middle East has existed now for more than 40 years. It was 40 years ago that Israel emerged as a racist, expansionist entity in the Middle East. For the past 40 years the region has been ravaged by successive wars which have seriously threatened regional peace and security and, even more, world peace and security. That has all been the result of Israel's aggressive policies and of the occupation of Palestine and other Arab territories since 1947.
There has been a refusal to recognize the legitimate rights of the Palestinian people, and Israel has engaged in aggression against the Palestinian and other Arab peoples. Time and time again we have called on the international community in this Assembly to discharge its responsibilities and face up to the situation in the Middle East, to force the Zionist entity to withdraw from the occupied Arab territories and to recognize the legitimate rights of the Palestinian people. But, despite the international community's recognition of the legitimate rights of Palestinian people, in particular its right to return hone and to establish its own independent State on its own land, Israel continues to pursue a policy of tyranny, repression and terrorist against the defenceless Palestinians, thereby violating United Nations resolutions and defying the unanimous will of the international community, and thus defying all humanitarian values.
During the past 10 months, the world has witnessed an uprising of Palestinians in occupied lands and crimes perpetrated by Israel in an attempt to deal with the uprising. I refer, of course, to the killing, torture, arrests and deportations engaged in by the Israeli forces against the Palestinians, the old and the young, men, women and children, in defiance of the will of the international community and resolutions adopted by it, including resolutions adopted by the Security Council and other international bodies.
Israel's intransigence is matched only by the arrogance of that country, which has the support of certain Member States of the Organization. But we have every reason to hope that the popular uprising in the occupied territories will make it possible to draw a distinction between what is true and what is false. All of us who are members of the United Nations must follow the proper course of action. For the truth is now clear for all to see. I call on those who still hesitate to recognize the legitimate national rights of the Palestinian people to realize that it is high time for all of us to work together and put an end to Zionist occupation, so that we may respect the promises, the commitments, we entered into when we members of the Organization. It is dismaying indeed to see some States which would have us believe that they are champions of human rights and which have imposed sanctions against certain other States which have allegedly committed acts against those rights, suddenly changing course when it is a question of their own affairs and Israel's actions against the Palestinian people. That is why we believe our relations must be based on well-established humanitarian principles and values, and not on duplicity, we must not apply a double standard·, we must view matters fairly.
That is why we believe the United Nations is now beginning to play an important role, owing to the relaxation of tension between the two super-Powers. We also believe that the Organization, and particularly the Security Council, will now be able to take proper action against Israel's inhuman acts against the Palestinians, committed daily for all the world to see. Everyone knows full well that the failure of the international community to find a solution to this problem is due to Israel's stubborn refusal to implement the United Nations resolutions. My delegation believes that the only framework within which a just and lasting peace can be established in the Middle East is that of the International Peace Conference on the Middle East with the participation of the five permanent members of the Security Council and all the parties concerned, including the Palestine Liberation Organization (РLO), the sole, authentic representative of the Palestinian people. If the rights of these people are not recognized, then failure will be inevitable 
I wish now to stress the gravity of the situation in Lebanon. The situation is serious because of the failure of the efforts to elect a president of the Republic. My country warns against any attempt to partition Lebanon or to divide the people there. My country also reaffirms its desire to see peace and independence in Lebanon, a fraternal country. Yet my delegation believes that all this will be possible only if the Lebanese leaders, political and religious, understand that social and political equality will remain meaningless as long as they fail to reach a national consensus transcending psychological, religious and regional obstacles. From this rostrum we express our hope that our Lebanese brothers will succeed in overcoming their present difficulties, which only serve the interests of the enemy and frustrate their friends. We wish them every success in their endeavour.
I should also like to reaffirm my country's position of principle in favour of the prompt implementation of the Security Council resolutions calling for the immediate withdrawal of the occupying forces of Israel from Lebanese territory.
My country has expressed its deep satisfaction over the fact that Iran has accepted Security Council resolution 598 (1987), a resolution which Iraq accepted as soon as it was adopted. We are pleased that both parties have agreed to the cease-fire and have accepted direct negotiations under the auspices of the Secretary-General but we know that these negotiations will indeed be arduous and that success will depend largely ш the patience shown by both parties. Patience is needed if we are to achieve a just honourable and lasting peace, one that recognizes the legitimate rights of both parties and removes the nightmare and spectre o£ war for future generations a settlement that will re-establish good-neighbourly relations, fruitful exchanges, and peace and security for the region of the Gulf. Moreover, that would bring prosperity to the region and would put an end to the suffering and hardship caused by war.
We wish to thank all those who have contributed, directly or indirectly, to the efforts that have led to the acceptance by Iran of Security Council resolution 598 (1987). That has led to a cease-fire and direct negotiations between the two countries. We hope that the Security Council and the Secretary-General of the United Nations will be able to continue their efforts to bring the views of the two parties closer together in the current talks between them. We hope also that a genuine, just and lasting peace will be established and that the two countries will devote their efforts to national reconstruction and will restore everything that the war has destroyed. We hope that the developed countries will be able to provide both countries with whatever assistance may be needed for their task of reconstruction,
On the problem of Afghanistan my country has followed with interest the results achieved through the Geneva Agreements conducted under the auspices of the United Nations Secretary-General. We would be very happy to see these Agreements implemented so that the Afghan people might be allowed to enjoy stability and so that the Afghan refugees may be allowed to return home. We trust that all the Afghan parties will be able to reach agreement on national unity and on the choice of a government, an agreement that will satisfy the desires of the Afghan people, who wish to preserve their independence, neutrality and non-alignment.
Furthermore, my country welcomes the efforts that have been made by the Maghreb countries, and foremost among them the fraternal countries of Morocco and Algeria, to reach a just and lasting solution to the problem oЂ Western Sahara under the auspices of the United Nations. That problem has always been a serious obstacle to the building of the greater Maghreb, and a resolution of the problem should lead to closer co-operation among the countries of the area, and to the greater Arab unity of which every Arab dreams.
My country is following with interest the Secretary-General's efforts to reconcile the differences between the two Cypriot communities. We wish for the fulfilment of the aspirations of the two communities, with respect for the rights of the Cypriot people to independence and to freedom of religion, which will guarantee their unity and independence.
I must also refer to the relaxation of tension in certain regional conflicts. I am referring to the conflict between Somalia and Ethiopia. Both countries have declared their desire to settle their problems through fruitful dialogue and in accordance with the rules of international law. We hope that the dialogue between these two neighbouring countries, with which my country has historic economic and cultural ties, will be successful. That is important if peace and security in Africa and in the Red Sea area are to be maintained.
As regards South Africa, my country has often expressed its strong condemnation of the acts of aggression of that regime and the terrorism and repression practised by it against the South African people and the Namibian people, not to mention the repeated acts of aggression against the front-line States. My country welcomes the negotiations which have begun between the parties to the conflict and we hope that the visit by the United Nations Secretary-General to South Africa, which is part of the efforts made this year in the interests of peace in many areas of the world, will make it possible for the Namibian people to enjoy freedom and will lead to the end of the policies of apartheid pursued by the

Pretoria regime. We are anxiously awaiting the practical steps that are to be taken to put into effect Security Council resolution 435 (1978) pertaining to the problem of Namibia and its independence and we believe that the forthcoming independence of Namibia is a victory for its fighting people and for all those who condemn colonialism and racism. It is also a victory for all peace-loving and justice-loving people in that part of the world and it is a further success to the credit of this Organization.

Yemen believes nothing can replace dialogue and negotiation in the resolution of regional and international conflicts. Thus we have been following with keen interest regional and international efforts to resolve the problem of Kampuchea.
My country has also been paying close attention to the contacts begun recently between the two Koreas and the agreement on a formula for the resolution of the Korean problem, which we hope will lead to the reunification of Korea with full respect for peace and democracy.
My country is deeply concerned by the political problems of the world, to which we have referred at length. We feel equal concern about its economic problems, which remain as urgent and important as ever.
Our highly developed world continues to be based on an unfair economic order. As has been emphasized, there is great need for change in this regard, and a new international economic order must be found, one based on equal opportunities and the interests of all parties concerned. That order roust be capable of resolving the pc obi eras of the third world and reducing the gap between the industrialized rich countries and the impoverished areas of the world, which continues to grow day by day. My country believes that the current crisis and the stifling situation of the third world, which is characterized by imbalances, inequality and recurring acute conditions, poses a threat to the entire world economy. The implementation by third-world countries of measures to rationalize their imports - given the debt and reduced revenues that have resulted from the collapse of prices for their primary commodities and the protectionism their products encounter - could lead to an even more severe paralysis of the world economy and further widen the gap between the haves and the have-nots. 
Here I should like to welcome the decision of some developed countries to cancel the debts or the debt servicing of many developing countries. We hope further such measures will reduce the debt burden of the developing countries. We also hope that the world will be able to emerge from this crisis, this impasse, and establish a new international economic order allowing for the transfer of technology under the beat possible conditions with full regard to the sovereignty of the developing countries over their natural resources
To that end, we must strengthen the role of the United Nations in the area of international economic co-operation, which would encourage us to make further efforts to establish a new international economic order that recognizes the equality of all States in all areas.
Economic and social development is the paramount concern of our country and in this regard we have made remarkable progress in spite of our meagre resources. A few days ago we celebrated the twenty-sixth anniversary of our Great Revolution, and on that occasion we launched a number of vital projects. Prior to that we had held free, direct elections to the Council of State, in keeping with the Constitution of my country and with full respect for law, democracy and the equality of all Yemeni citizens.
I might also refer to the Agreement of 17 May 1988 which paved the way for the eventual reunification of the two parts of Yemen through democratic, peaceful means. This Agreement establishes freedom of movement between the two parts of Yemen for citizens solely on the basis of possession of an identity card, without any restriction or administrative procedures. 
Our people reaffirmed their confidence in their leader.
Colonel Abdallah Salah, who had just been re-elected to a new five-year term of office as a result of the successes he has brought about for our country’s prosperity, development, peace and stability. This was achieved by 10 years of dedication and self-denial for the glory of Yemen and the enshrinement of democratic principles in an egalitarian and just republican regime.
I hope that this session will be crowned with success, and that future sessions will witness a further reduction of tensions in a world free of conflicts, injustices, exploitation, suffering and hunger, where justice, co-operation and human solidarity will reign.
